In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                 (Filed: December 18, 2019)


************************
A.P.,                    *                           UNPUBLISHED
                         *
      Petitioner,        *                           Case No. 16-36V
                         *
v.                       *                           Special Master Dorsey
                         *
SECRETARY OF HEALTH      *                           Damages Award; Proffer; Influenza (“flu”)
AND HUMAN SERVICES,      *                           Vaccine; Guillain-Barré Syndrome (“GBS”).
                         *
      Respondent.        *
************************


Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Lara A. Englund, United States Department of Justice, Washington, DC, for respondent.

                            DECISION AWARDING DAMAGES1

        On January 8, 2016, A.P. (“petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program (“the Program”).2 Petitioner alleged that as a
result of an influenza (“flu”) vaccine administered on February 4, 2014, he suffered from
Guillain-Barré syndrome (“GBS”). Petition at 1. On August 15, 2017, the undersigned issued a
ruling finding that petitioner was entitled to compensation.

       On December 18, 2019, respondent filed a Proffer on Award of Compensation
(“Proffer”). In the Proffer, respondent represented that petitioner agrees with the proffered
1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. § 300aa.


                                                 1
award. Proffer at 2. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

         (1) A lump sum payment of $698,284.19, in the form of a check made payable to
             petitioner. The total amount includes $195,000.00 for pain and suffering,
             $418,592.00 for lost earnings, and $84,692.19 for past and future
             unreimbursable expenses.

Proffer at 1-2.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT herewith.3

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

A.P.,                                               )
                                                    )
                      Petitioner,                   )
                                                    )
        v.                                          ) No. 16-36V
                                                    ) Special Master Nora Beth Dorsey
SECRETARY OF                                        )
HEALTH AND HUMAN SERVICES,                          )
                                                    )
                      Respondent.                   )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On August 14, 2017, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered Guillain-Barre Syndrome within the Table timeframe following an influenza

vaccination, and stating that he would not contest petitioner’s entitlement to compensation under

the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34.

Accordingly, on August 15, 2017, the Chief Special Master issued a Ruling on Entitlement.

I.      Items of Compensation

        Respondent proffers that petitioner should be awarded $195,000.00 for pain and

suffering, $418,592.00 for lost earnings, and $84,692.19 for past and future unreimburseable

expenses. These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $698,284.19 in the form of a check payable to petitioner. 1 This

lump sum payment represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/ LARA A. ENGLUND
                                              LARA A. ENGLUND
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146 Benjamin Franklin Station
                                              Washington D.C. 20044-0146
                                              Tel: (202) 307-3013
                                              E-mail: lara.a.englund@usdoj.gov

Dated: December 18, 2019



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                 2